Case 2:19-cr-00071-MSD-LRL Document 1 Filed 05/03/19 Page 1 of 5 PageID# 1




                                                                                             FILED
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                             " ■ -3
                                        Norfolk Division

                                                                                    CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA                                                                   NORFOLK. VA


               V.                                    CRIMINAL NO.2:19cr           (

HOUMAN MOTH,                                         18U.S.C.§ 1347
                                                     Health Care Fraud
               Defendant.                           (Count 1)

                                                     18 U.S.C. § 982(a)(7)
                                                     Forfeiture


                                       INFORMATION


                                         COUNT ONE


THE UNITED STATES ATTORNEY CHARGES THAT:


       During the period from in or about April 2015 through April 2017, in the Eastern District

of Virginia, HOUMAN MOTH,the defendant, and others known and unknown, knowingly and

willfully executed and attempted to execute a scheme and artifice to defraud Medicare and

TRICARE, health care benefit programs as defined in Title 18, United States Code, Section

24(b), and to obtain, by means of materially false and fraudulent pretenses, representations and

promises, in connection with the delivery of and payment for health care benefits, items, and

services, by submitting and causing to be submitted fraudulent claims for ambulance

transportation, which scheme and artifice, and the execution thereof, were in substance as

follows:


       1.      At all material times, HOUMAN MOTH owned and operated Swift Medical

Transport, LLC (Swift), a business located in Norfolk, Virginia, that was authorized to provide

non-emergency Basic Life Support(ELS)ambulance transport services for Medicare and

TRICARE beneficiaries.
Case 2:19-cr-00071-MSD-LRL Document 1 Filed 05/03/19 Page 2 of 5 PageID# 2




       2.      In order to function as an Emergency Medical Service("EMS")agency in the

Commonwealth of Virginia, Swift must employ Emergency Medical Technicians(EMTs)who

hold a valid certification as issued by the commissioner ofthe Virginia Department of Health

(the commissioner).

       3.      A person holding valid EMS certification from another state or a recognized EMS

certifying body with which Virginia has a formal written agreement of reciprocity or possessing

a National Registry certification at the EMR,EMT,Advanced EMT,Intermediate 99 or

Paramedic level shall apply to the commissioner for reciprocity upon demonstration of Virginia

residency, Virginia EMS agency affiliation, or a recognized need for Virginia EMS certification.

       4.      Medicare requires BLS ambulances to be staffed by at least two people who meet

the requirements of state and local laws where the services are being furnished and where, at

least one of whom must(1)be certified at a minimum as an EMT-Basic by the state or local

authority where the services are being fumished and(2)be legally authorized to operate all

lifesaving and life-sustaining equipment on board the vehicle.

       5.      TRIGARE requires BLS ambulances to be staffed as state and local regulations

require as well as according to Medicare guidelines.

       6.      The Virginia Office ofEmergency Medical Services(VAGEMS)requires a

ground ambulance transport be manned with a minimum oftwo persons: an operator and an

attendant-in-charge ("AIC"). An operator(aka the driver) shall at a minimum possess a valid

motor vehicle operator's permit issued by Virginia or another state and have successfully

completed an approved Emergency Vehicle Operator's Course("EVOC")training course or an

equivalent. An AIC is the certified or licensed person who is qualified and designated to be

primarily responsible for the provision ofemergency medical care. During a BLS transport, the
Case 2:19-cr-00071-MSD-LRL Document 1 Filed 05/03/19 Page 3 of 5 PageID# 3




AIC must be certified as an EMT-Basic or an equivalent approved by the VAOEMS. During

transportation, the patient shall be attended in the patient compartment ofthe vehicle by the

required AIC.

       7.       The object ofthe scheme and artifice devised and executed by the defendant was

to obtain health care benefit payments from Medicare and TRIGARE to which the defendant was

not entitled, by submitting and causing to be submitted false, fraudulent and fictitious claims to

Medicare and TRICARE for BLS ambulance transports.

       8.       It was a part ofsaid fraudulent billing scheme that the defendant submitted and

caused to be submitted to Medicare and TRICARE claims for payment representing that Swift

provided BLS ambulance transports that were staffed with a licensed operator and AIC. In truth

and fact, as the defendant knew,the ambulance transports did not have a licensed operator and/or

AIC.


       9.       It was a part of said fraudulent billing scheme that the defendant prepared and

submitted, and caused to be prepared and submitted to Medicare and TRICARE numerous false

and fraudulent claims misrepresenting that BLS ambulance transports were staffed with a

licensed operator and AIC.

       10.      As a result of this fraudulent scheme and artifice, the defendant obtained health

care benefit payments from Medicare and TRICARE in the approximate amount of$62,854.53,

to which he was not entitled.

       (In violation of Title 18, United States Code, Section 1347.)
Case 2:19-cr-00071-MSD-LRL Document 1 Filed 05/03/19 Page 4 of 5 PageID# 4




                                          FORFEITURE


THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:


        1.     Defendant HOUMAN MOTH,if convicted ofthe violation alleged in Count One,

shall forfeit to the United States, as part ofthe sentencing pursuant to Federal Rule of Criminal

Procedure 32.2, any property, real or personal, that constitutes or is derived, directly or

indirectly, from gross proceeds traceable to the commission ofthe violation.

       2.      If any property that is subject to forfeiture above, as a result of any act or

omission ofthe defendant,(a)cannot be located upon the exercise of due dihgence,(b)has been

transferred to, sold to, or deposited with a third party,(c)has been placed beyond the jurisdiction

ofthe Court,(d)has been substantially diminished in value, or(e) has been commingled with

other property that cannot be divided without difficulty, it is the intention ofthe United States to

seek forfeiture of any other property ofthe defendant, as subject to forfeiture under Title 21,

United States Code, Section 853(p).

       3.      The property subject to forfeiture includes, but is not limited to, the following

property:

               a.      A sum of money of at least $62,854.53 representing the proceeds

HOUMAN MOTH obtained from the offenses charged in count one.

      (All in accordance with Title 18, United States Code, Section 982(a)(7); and Title 21,
United States Code, Section 853(p).)
Case 2:19-cr-00071-MSD-LRL Document 1 Filed 05/03/19 Page 5 of 5 PageID# 5




                                G.ZACHARY TERWILLIGER
                                UNITED STATES ATTORNEY




                                Eli
                                 Virginia BarTTo. 91982
                                Assistant United States Attorney
                                Attorney for the United States
                                United States Attorney's Office
                                101 West Main Street, Suite 8000
                                Norfolk, VA 23510
                                Office Number:(757)441-6331
                                Fax Number:(757)441-6689
                                E-Mail Address: Elizabeth.Yusi@usdoj.gov
